THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO AMERICAN MOLD GUARD, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.

Right to Purchase up to 1,137,010 Shares of Common Stock of
American Mold Guard, Inc.
(subject to adjustment as provided herein)

COMMON STOCK PURCHASE WARRANT

Issue Date: July 19, 2007

AMERICAN MOLD GUARD, INC., a corporation organized under the laws of the State
of California (the "Company"), hereby certifies that, for value received,
CALLIOPE CAPITAL CORPORATION, or assigns (the "Holder"), is entitled, subject to
the terms set forth below, to purchase from the Company (as defined herein) from
and after the Issue Date of this Warrant and at any time or from time to time
before 5:00 p.m., New York time, through the close of business July 19, 2012
(the "Expiration Date"), up to 1,137,010 fully paid and nonassessable shares of
Common Stock (as hereinafter defined), no par value per share, at the applicable
Exercise Price per share (as defined below). The number and character of such
shares of Common Stock and the applicable Exercise Price per share are subject
to adjustment as provided herein.

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

The term "Company" shall include American Mold Guard, Inc. and any person or
entity which shall succeed, or assume the obligations of, American Mold Guard,
Inc. hereunder.

The term "Common Stock" includes (i) the Company's Common Stock, no par value
per share; and (ii) any other securities into which or for which any of the
securities described in the preceding clause (i) may be converted or exchanged
pursuant to a plan of recapitalization, reorganization, merger, sale of assets
or otherwise.

The "Exercise Price" applicable under this Warrant shall be a price of $1.93.

The term "Note" shall have the meaning ascribed to the term Secured Convertible
Term Note in the Security Agreement.

The term "Other Securities" refers to any stock (other than Common Stock) and
other securities of the Company or any other person (corporate or otherwise)
which the holder of the Warrant at any time shall be entitled to receive, or
shall have received, on the exercise of the Warrant, in lieu of or in addition
to Common Stock, or which at any time shall be issuable or shall have been
issued in exchange for or in replacement of Common Stock or Other Securities
pursuant to Section 4 or otherwise.

The term "Security Agreement" means the Security Agreement dated as of the date
hereof among the Holder, the Company and certain Subsidiaries of the Company, as
amended, modified, restated and/or supplemented from time to time.

Exercise of Warrant

.



Number of Shares Issuable upon Exercise

. From and after the date hereof through and including the Expiration Date, the
Holder shall be entitled to receive, upon exercise of this Warrant in whole or
in part, by delivery of an original or fax copy of an exercise notice in the
form attached hereto as Exhibit A (the "
Exercise Notice
"), shares of Common Stock of the Company, subject to adjustment pursuant to
Section 4.



Fair Market Value

. For purposes hereof, the "Fair Market Value" of a share of Common Stock as of
a particular date (the "
Determination Date
") shall mean:



If the Company's Common Stock is traded on the American Stock Exchange or
another national exchange or is quoted on the National or Capital Market of The
Nasdaq Stock Market, Inc. ("Nasdaq"), then the closing or last sale price,
respectively, reported for the last business day immediately preceding the
Determination Date.

If the Company's Common Stock is not traded on the American Stock Exchange or
another national exchange or on the Nasdaq but is traded on the NASD Over The
Counter Bulletin Board, then the mean of the average of the closing bid and
asked prices reported for the last business day immediately preceding the
Determination Date.

Except as provided in clause (d) below, if the Company's Common Stock is not
publicly traded, then as the Holder and the Company agree or in the absence of
agreement by arbitration in accordance with the rules then in effect of the
American Arbitration Association, before a single arbitrator to be chosen from a
panel of persons qualified by education and training to pass on the matter to be
decided.

If the Determination Date is the date of a liquidation, dissolution or winding
up, or any event deemed to be a liquidation, dissolution or winding up pursuant
to the Company's charter, then all amounts to be payable per share to holders of
the Common Stock pursuant to the charter in the event of such liquidation,
dissolution or winding up, plus all other amounts to be payable per share in
respect of the Common Stock in liquidation under the charter, assuming for the
purposes of this clause (d) that all of the shares of Common Stock then issuable
upon exercise of the Warrant are outstanding at the Determination Date.

Company Acknowledgment

. The Company will, at the time of the exercise of this Warrant, upon the
request of the holder hereof acknowledge in writing its continuing obligation to
afford to such holder any rights to which such holder shall continue to be
entitled after such exercise in accordance with the provisions of this Warrant.
If the holder shall fail to make any such request, such failure shall not affect
the continuing obligation of the Company to afford to such holder any such
rights.



Trustee for Warrant Holders

. In the event that a bank or trust company shall have been appointed as trustee
for the holders of this Warrant pursuant to Subsection 3.2, such bank or trust
company shall have all the powers and duties of a warrant agent (as hereinafter
described) and shall accept, in its own name for the account of the Company or
such successor person as may be entitled thereto, all amounts otherwise payable
to the Company or such successor, as the case may be, on exercise of this
Warrant pursuant to this Section 1.



Procedure for Exercise

.



Delivery of Stock Certificates, Etc., on Exercise

. The Company agrees that the shares of Common Stock purchased upon exercise of
this Warrant shall be deemed to be issued to the Holder as the record owner of
such shares as of the close of business on the date on which this Warrant shall
have been surrendered and payment made for such shares in accordance herewith.
As soon as practicable after the exercise of this Warrant in full or in part,
and in any event within three (3) business days thereafter, the Company at its
expense (including the payment by it of any applicable issue taxes) will cause
to be issued in the name of and delivered to the Holder, or as such Holder (upon
payment by such Holder of any applicable transfer taxes) may direct in
compliance with applicable securities laws, a certificate or certificates for
the number of duly and validly issued, fully paid and nonassessable shares of
Common Stock (or Other Securities) to which such Holder shall be entitled on
such exercise, plus, in lieu of any fractional share to which such holder would
otherwise be entitled, cash equal to such fraction multiplied by the then Fair
Market Value of one full share, together with any other stock or other
securities and property (including cash, where applicable) to which such Holder
is entitled upon such exercise pursuant to Section 1 or otherwise.



Exercise

.



Payment may be made either (i) in cash by wire transfer of immediately available
funds or by certified or official bank check payable to the order of the Company
equal to the applicable aggregate Exercise Price, (ii) by delivery of this
Warrant, or shares of Common Stock and/or Common Stock receivable upon exercise
of this Warrant in accordance with the formula set forth in subsection (b)
below, or (iii) by a combination of any of the foregoing methods, for the number
of Common Shares specified in such Exercise Notice (as such exercise number
shall be adjusted to reflect any adjustment in the total number of shares of
Common Stock issuable to the Holder per the terms of this Warrant) and the
Holder shall thereupon be entitled to receive the number of duly authorized,
validly issued, fully-paid and non-assessable shares of Common Stock (or Other
Securities) determined as provided herein.

Notwithstanding any provisions herein to the contrary, if the Fair Market Value
of one share of Common Stock is greater than the Exercise Price (at the date of
calculation as set forth below), in lieu of exercising this Warrant for cash,
the Holder may elect to receive shares equal to the value (as determined below)
of this Warrant (or the portion thereof being exercised) by surrender of this
Warrant at the principal office of the Company together with the properly
endorsed Exercise Notice in which event the Company shall issue to the Holder a
number of shares of Common Stock computed using the following formula:

X=

Y(A-B)

   

A

 

Where X =

the number of shares of Common Stock to be issued to the Holder

Y =

the number of shares of Common Stock purchasable under this Warrant or, if only
a portion of this Warrant is being exercised, the portion of this Warrant being
exercised (at the date of such calculation)

A =

the Fair Market Value of one share of the Company's Common Stock (at the date of
such calculation)

B =

the Exercise Price per share (as adjusted to the date of such calculation)

Notwithstanding anything to the contrary set forth in Section 2.2(a) above, to
the extent that a registration statement registering all the shares of Common
Stock of the Company issuable upon exercise of this Warrant has been declared
effective by the Securities and Exchange Commission and remains effective as of
the date of the proposed exercise set forth in an Exercise Notice, the Holder
shall upon such proposed exercise, make payment to the Company of each
respective Exercise Price set forth in such Exercise Notice in cash by wire
transfer of immediately available funds or by certified or official bank check
only.

Effect of Reorganization, Etc.; Adjustment of Exercise Price

.



Reorganization, Consolidation, Merger, Etc

. In case at any time or from time to time, the Company shall (a) effect a
reorganization, (b) consolidate with or merge into any other person, or (c)
transfer all or substantially all of its properties or assets to any other
person under any plan or arrangement contemplating the dissolution of the
Company, then, in each such case, as a condition to the consummation of such a
transaction, proper and adequate provision shall be made by the Company whereby
the Holder, on the exercise hereof as provided in Section 1 at any time after
the consummation of such reorganization, consolidation or merger or the
effective date of such dissolution, as the case may be, shall receive, in lieu
of the Common Stock (or Other Securities) issuable on such exercise prior to
such consummation or such effective date, the stock and other securities and
property (including cash) to which such Holder would have been entitled upon
such consummation or in connection with such dissolution, as the case may be, if
such Holder had so exercised this Warrant, immediately prior thereto, all
subject to further adjustment thereafter as provided in Section 4.



Dissolution

. In the event of any dissolution of the Company following the transfer of all
or substantially all of its properties or assets, the Company, concurrently with
any distributions made to holders of its Common Stock, shall at its expense
deliver or cause to be delivered to the Holder the stock and other securities
and property (including cash, where applicable) receivable by the Holder
pursuant to Section 3.1, or, if the Holder shall so instruct the Company, to a
bank or trust company specified by the Holder and having its principal office in
New York, NY as trustee for the Holder (the "
Trustee
").



Continuation of Terms

. Upon any reorganization, consolidation, merger or transfer (and any
dissolution following any transfer) referred to in this Section 3, this Warrant
shall continue in full force and effect and the terms hereof shall be applicable
to the shares of stock and other securities and property receivable on the
exercise of this Warrant after the consummation of such reorganization,
consolidation or merger or the effective date of dissolution following any such
transfer, as the case may be, and shall be binding upon the issuer of any such
stock or other securities, including, in the case of any such transfer, the
person acquiring all or substantially all of the properties or assets of the
Company, whether or not such person shall have expressly assumed the terms of
this Warrant as provided in Section 4. In the event this Warrant does not
continue in full force and effect after the consummation of the transactions
described in this Section 3, then the Company's securities and property
(including cash, where applicable) receivable by the Holder will be delivered to
the Holder or the Trustee as contemplated by Section 3.2.



Extraordinary Events Regarding Common Stock

. In the event that the Company shall (a) issue additional shares of the Common
Stock as a dividend or other distribution on outstanding Common Stock or any
preferred stock issued by the Company, (b) subdivide its outstanding shares of
Common Stock or (c) combine its outstanding shares of the Common Stock into a
smaller number of shares of the Common Stock, then, in each such event, the
Exercise Price shall, simultaneously with the happening of such event, be
adjusted by multiplying the then Exercise Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such event and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after such event, and the product so
obtained shall thereafter be the Exercise Price then in effect. The Exercise
Price, as so adjusted, shall be readjusted in the same manner upon the happening
of any successive event or events described herein in this Section 4. The number
of shares of Common Stock that the Holder shall thereafter, on the exercise
hereof as provided in Section 1, be entitled to receive shall be adjusted to a
number determined by multiplying the number of shares of Common Stock that would
otherwise (but for the provisions of this Section 4) be issuable on such
exercise by a fraction of which (a) the numerator is the Exercise Price that
would otherwise (but for the provisions of this Section 4) be in effect, and (b)
the denominator is the Exercise Price in effect on the date of such exercise
(taking into account the provisions of this Section 4). Notwithstanding the
foregoing, in no event shall the Exercise Price be less than the par value of
the Common Stock.



Certificate as to Adjustments

. In each case of any adjustment or readjustment in the shares of Common Stock
(or Other Securities) issuable on the exercise of this Warrant, the Company at
its expense will promptly cause its Chief Financial Officer or other appropriate
designee to compute such adjustment or readjustment in accordance with the terms
of this Warrant and prepare a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based, including a statement of (a) the consideration received
or receivable by the Company for any additional shares of Common Stock (or Other
Securities) issued or sold or deemed to have been issued or sold, (b) the number
of shares of Common Stock (or Other Securities) outstanding or deemed to be
outstanding, and (c) the Exercise Price and the number of shares of Common Stock
to be received upon exercise of this Warrant, in effect immediately prior to
such adjustment or readjustment and as adjusted or readjusted as provided in
this Warrant. The Company will forthwith mail a copy of each such certificate to
the Holder and any Warrant agent of the Company (appointed pursuant to Section
11 hereof).



Reservation of Stock, Etc., Issuable on Exercise of Warrant

. The Company will at all times reserve and keep available, solely for issuance
and delivery on the exercise of this Warrant, shares of Common Stock (or Other
Securities) from time to time issuable on the exercise of this Warrant.



Assignment; Exchange of Warrant

. Subject to compliance with applicable securities laws, this Warrant, and the
rights evidenced hereby, may be transferred by any registered holder hereof (a "
Transfero
r") in whole or in part. On the surrender for exchange of this Warrant, with the
Transferor's endorsement in the form of Exhibit B attached hereto (the "
Transferor Endorsement Form
") and together with evidence reasonably satisfactory to the Company
demonstrating compliance with applicable securities laws, which shall include,
without limitation, the provision of a legal opinion from the Transferor's
counsel (at the Company's expense) that such transfer is exempt from the
registration requirements of applicable securities laws, the Company at its
expense (but with payment by the Transferor of any applicable transfer taxes)
will issue and deliver to or on the order of the Transferor thereof a new
Warrant of like tenor, in the name of the Transferor and/or the transferee(s)
specified in such Transferor Endorsement Form (each a "
Transferee
"), calling in the aggregate on the face or faces thereof for the number of
shares of Common Stock called for on the face or faces of the Warrant so
surrendered by the Transferor.



Replacement of Warrant

. On receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and, in the case of any such
loss, theft or destruction of this Warrant, on delivery of an indemnity
agreement or security reasonably satisfactory in form and amount to the Company
or, in the case of any such mutilation, on surrender and cancellation of this
Warrant, the Company at its expense will execute and deliver, in lieu thereof, a
new Warrant of like tenor.



Registration Rights

. The Holder has been granted certain registration rights by the Company. These
registration rights are set forth in a Registration Rights Agreement entered
into by the Company and Holder dated as of the date hereof, as the same may be
amended, modified and/or supplemented from time to time.



Maximum Exercise

. Notwithstanding anything herein to the contrary, in no event shall the Holder
be entitled to exercise any portion of this Warrant in excess of that portion of
this Warrant upon exercise of which the sum of (a) the number of shares of
Common Stock beneficially owned by the Holder and its Affiliates (other than
shares of Common Stock which may be deemed beneficially owned through the
ownership of the unexercised portion of the Warrant or the unexercised or
unconverted portion of any other security of the Holder subject to a limitation
on conversion analogous to the limitations contained herein) and (b) the number
of shares of Common Stock issuable upon the exercise of the portion of this
Warrant with respect to which the determination of this proviso is being made,
would result in beneficial ownership by the Holder and its Affiliates of any
amount greater than 9.99% of the then outstanding shares of Common Stock
(whether or not, at the time of such exercise, the Holder and its Affiliates
beneficially own more than 9.99% of the then outstanding shares of Common
Stock). As used herein, the term "
Affiliate
" means any person or entity that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
person or entity, as such terms are used in and construed under Rule 144 under
the Securities Act. For purposes of the second preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulations 13D-G thereunder, except as
otherwise provided in clause (a) of such sentence. For any reason at any time,
upon written or oral request of the Holder, the Company shall within one (1)
business day confirm orally and in writing to the Holder the number of shares of
Common Stock outstanding as of any given date. The limitations set forth herein
(x) may be waived by the Holder upon provision of no less than sixty-one (61)
days prior written notice to the Company and (y) shall automatically become null
and void following notice to the Company upon the occurrence and during the
continuance of an Event of Default (as defined in the Security Agreement),
except that at no time shall the Company be obligated to issue any shares of
Common Stock pursuant to the terms of this Warrant, the Security Agreement, any
Ancillary Agreement (as defined in the Security Agreement) or the Note if the
issuance of such shares of Common Stock would exceed the aggregate number of
shares of Common Stock which the Company may issue pursuant to the terms of this
Warrant, the Security Agreement, any Ancillary Agreement or the Note without
violating the rules or regulations of the Principal Market (as defined in the
Security Agreement) (the "
Exchange Cap
"), except that such limitation shall not apply in the event that the Company
obtains the approval of its stockholders as required by the applicable rules or
regulations of the Principal Market for issuances of Common Stock in excess of
such amount. Notwithstanding the foregoing, unless the Company has previously
obtained approval from its stockholders with respect o the issuance of
securities pursuant to this Warrant, and notwithstanding anything herein to the
contrary, the Holder is not entitled to convert any portion of this Warrant if,
upon such conversion, the Holder would own 20% or more of the Company's
outstanding Common Stock. The Company agrees that it will promptly after the
date of this Warrant call a meeting of its stockholders to solicit stockholder
approval of the issuance of shares under this Warrant even if the Holder would
own 20% or more of the outstanding Common Stock after such issuance.



Warrant Agent

. The Company may, by written notice to the each Holder of the Warrant, appoint
an agent for the purpose of issuing Common Stock (or Other Securities) on the
exercise of this Warrant pursuant to Section 1, exchanging this Warrant pursuant
to Section 7, and replacing this Warrant pursuant to Section 8, or any of the
foregoing, and thereafter any such issuance, exchange or replacement, as the
case may be, shall be made at such office by such agent.



Transfer on the Company's Books

. Until this Warrant is transferred on the books of the Company, the Company may
treat the registered holder hereof as the absolute owner hereof for all
purposes, notwithstanding any notice to the contrary.



Notices, Etc

. All notices and other communications from the Company to the Holder shall be
mailed by first class registered or certified mail, postage prepaid, at such
address as may have been furnished to the Company in writing by such Holder or,
until any such Holder furnishes to the Company an address, then to, and at the
address of, the last Holder who has so furnished an address to the Company.



Miscellaneous

. This Warrant and any term hereof may be changed, waived, discharged or
terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought. THIS
WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS. ANY ACTION
BROUGHT CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS WARRANT SHALL BE
BROUGHT ONLY IN THE STATE COURTS OF NEW YORK OR IN THE FEDERAL COURTS LOCATED IN
THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT THE HOLDER MAY CHOOSE TO WAIVE
THIS PROVISION AND BRING AN ACTION OUTSIDE THE STATE OF NEW YORK. The
individuals executing this Warrant on behalf of the Company agree to submit to
the jurisdiction of such courts and waive trial by jury. The prevailing party
shall be entitled to recover from the other party its reasonable attorneys' fees
and costs. In the event that any provision of this Warrant is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Warrant.
The headings in this Warrant are for purposes of reference only, and shall not
limit or otherwise affect any of the terms hereof. The invalidity or
unenforceability of any provision hereof shall in no way affect the validity or
enforceability of any other provision hereof. The Company acknowledges that
legal counsel participated in the preparation of this Warrant and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Warrant to favor any party against the other party.



[

Signature Appears on the Following Page.]



IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.

 

AMERICAN MOLD GUARD, INC.

WITNESS:

   

By:

/s/ Tom Blakeley

 

Name:

Tom Blakeley

/s/ Paul Bowman

Title:

CEO



EXHIBIT A

FORM OF SUBSCRIPTION

(To Be Signed Only On Exercise Of Warrant)

TO: American Mold Guard, Inc.
30200 Rancho Vieja Road, Suite G
San Juan Capistrano, CA 92675

Attention: Chief Financial Officer

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to purchase (check applicable box):

________ ________ shares of the common stock covered by such warrant; or

________ the maximum number of shares of common stock covered by such warrant
pursuant to the cashless exercise procedure set forth in Section 2.

The undersigned herewith makes payment of the full Exercise Price for such
shares at the price per share provided for in such Warrant, which is
$___________. Such payment takes the form of (check applicable box or boxes):

________ $__________ in lawful money of the United States; and/or

________ the cancellation of such portion of the attached Warrant as is
exercisable for a total of _______ shares of Common Stock (using a Fair Market
Value of $_______ per share for purposes of this calculation); and/or

________ the cancellation of such number of shares of Common Stock as is
necessary, in accordance with the formula set forth in Section 2.2, to exercise
this Warrant with respect to the maximum number of shares of Common Stock
purchasable pursuant to the cashless exercise procedure set forth in Section 2.

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to
____________________________________________________________ whose address is
___________________________________________________________________________.

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the "Securities Act") or pursuant to an exemption from
registration under the Securities Act.

Dated:

       

(Signature must conform to name of holder as specified on the face of the
Warrant)

   

Address:

         

EXHIBIT B

FORM OF TRANSFEROR ENDORSEMENT

(To Be Signed Only On Transfer Of Warrant)

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading "Transferees" the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of American Mold Guard, Inc. into which the within Warrant relates
specified under the headings "Percentage Transferred" and "Number Transferred,"
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of American Mold
Guard, Inc. with full power of substitution in the premises.

Transferees

Address

Percentage Transferred

Number
Transferred

                               

Dated:

       

(Signature must conform to name of holder as specified on the face of the
Warrant)

   

Address:

             

SIGNED IN THE PRESENCE OF:

         

(Name)

ACCEPTED AND AGREED:
[TRANSFEREE]




(Name)

